Citation Nr: 0635248	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  99-13 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of postoperative capsular repair for recurrent dislocation of 
the right shoulder, currently rated as 50 percent disabling.

2.  Entitlement to a separate compensable rating for 
associated nerve damage from the residuals of postoperative 
capsular repair for recurrent dislocation of the right 
shoulder.

3.  Entitlement to a separate compensable rating for 
associated muscle damage from the residuals the residuals of 
postoperative capsular repair for recurrent dislocation of 
the right shoulder.    


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
March 1972.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.
	
In June 2002, the Board concluded that additional development 
was required.  In conjunction with this development, the 
Board notified the veteran that is was deferring issuing a 
decision and that it would be undertaking additional 
development of the claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  The Board notified the veteran that once the 
development had been completed, the veteran would be informed 
of the development.

After the development was accomplished, the claim was 
returned to the Board for further review.  In April 2003, it 
was remanded because it was discovered that the veteran 
wanted the opportunity to present oral evidence before the 
VA.  Hence, the claim was remanded and in May 2003, the 
veteran provided testimony before a VA hearing officer.  The 
claims folder, including the evidence previously developed by 
the Board, was then reviewed by the RO.  The RO continued to 
deny the veteran's claim and notified him of such through the 
issuance of a supplemental statement of the case, dated July 
3, 2003.

The Board, in August 2003, issued a Decision/Remand which in 
part, denied a claim for entitlement to service connection 
for a left shoulder disability that was also before it.  
However, with respect to the right shoulder disorder, the 
Board remanded the claim to the RO, through the Appeals 
Management Center (AMC), requesting that additional medical 
testing be accomplished. In February 2005 the Board remanded 
this matter yet again after determining that development to 
that date had not been completed.  The claim has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is the equivalent 
of unfavorable ankylosis, but does not resemble a nonunion of 
the humerus or a loss of humerus head.

2.  Associated right arm neuropathy is shown to be equivalent 
to no more than mild incomplete paralysis of the radicular 
nerve.

3.  Associated right deltoid atrophy is shown to be 
equivalent to no more than moderate muscle damage to Muscle 
Group I.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent 
disabling for the right shoulder disorder, status post 
surgical fixation, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Code 5202 (2006).

2.  The criteria for a separate disability rating of 20 
percent but no more for right radicular neuropathy have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3,159, 3.321, 4.3, 4.7, 
4.14, 4.124a, Diagnostic Code 8510, 8511 (2006).

3.  The criteria for a separate disability rating of 10 
percent but no more for right deltoid muscle atrophy have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3,159, 3.321, 4.1, 4.3, 
4.7, 4.14, 4.55, 4.56, 4.73, Diagnostic Code 5301 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
rating was received in August 1998.  After denying an 
increased rating in October 1998, the RO provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to an increased rating in the February 2004 
AMC letter, which included notice of the requirements to an 
increased initial rating, of the reasons for the denial of 
his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  The duty to assist letter specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA records were obtained and associated 
with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and after this matter was 
remanded for additional development including multiple VA 
examinations of this claimed condition, the most recent 
orthopedic, muscle, skin and neurological examination reports 
of June 2005 and August 2005 provide a current assessment of 
the veteran's condition based on examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  However, since an increased rating is being 
denied for the right shoulder disorder, the failure to send 
such a letter is harmless error.  Regarding the grant of a 
separate rating for neurological manifestations and muscle 
damage from the right shoulder disorder, any notice 
deficiency will be addressed by the RO at the time the 
Board's decision is implemented.  Significantly, the veteran 
retains the right to appeal any effective date and rating 
assigned.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (harmless error).

II.  Increased Rating

Factual Background

Service connection was granted for the veteran's right 
shoulder disability, which was manifested by recurrent 
dislocations, and an initial rating of 20 percent was 
assigned.  After the veteran underwent right shoulder fusion 
surgery in April 1991, the RO granted an increased rating to 
50 percent disabling in a December 1991 rating decision.  The 
veteran filed his claim for an increased rating in August 
1998, which was denied by the October 1998 rating on appeal.  

VA and private records from 1997 and 1998 dealt with other 
disabilities besides his right shoulder.  The report of a 
September 1998 examination revealed the veteran to be right 
handed and status post capsular repair for recurrent 
dislocations of the right shoulder.  He complained of chronic 
pain in the right shoulder.  The pain would shoot up into the 
area of his neck and also down his arm.  He indicated that 
any increased use of the arm resulted in increased pain.  He 
had marked limitation of motion of the shoulder and was 
unable to reach overhead.  Lifting or carrying increased his 
pain.  The physical examination revealed well healed surgical 
scars about the shoulder.  He had visible hardware prominent 
under the skin over the superior aspect of the shoulder.  He 
had deltoid atrophy, and rather significant tenderness to 
palpation over the shoulder.  He had 4/5 strength on testing 
with complaints of pain on strength testing.  His shoulder 
was fused.  He had 60 degrees flexion and 30 degrees 
abduction, with all motion through scapulothoracic motion.  
The shoulder was fused in neutral internal and external 
rotation.  He had full range of motion of the right elbow 
with complaints of pain in the shoulder on movement of the 
arm.  X-rays were obtained.  He was diagnosed with residual 
of recurrent dislocation of the right shoulder, status post 
capsular repair, status post shoulder fusion.   

VA treatment records from 2000 primarily deal with other 
medical problems, including treatment for non-service-
connected left shoulder problems.  However a February 2000 
treatment note revealed complaints of right shoulder pain for 
3 weeks and he felt like it was coming loose.  A June 2000 
treatment note revealed prominent hardware in the right 
shoulder, with no evidence of erythema, warmth or skin 
breakdown.  

A November 2000 VA examination of the cervical spine and 
right shoulder noted on physical examination a long superior 
scar and second anterior scar.  He had gross atrophy of the 
muscles around the right shoulder.  No motion in the 
glenohumeral joint was noted.  All motion was in the 
scapulothoracic joint.  He had approximately 60 degrees 
forward flexion, 45 degrees lateral abduction.  His shoulder 
was fused in neutral internal and external rotation.  He had 
well developed musculature in the right forearm and hand.  
There was no motor weakness detected in the right hand.  Deep 
tendon reflexes were active and equal in biceps and triceps 
tendons.  X-ray study revealed fusion of the glenohumeral 
joint, with fusion accomplished utilizing a plate and 
multiple lag screws.  The impression was status post fusion 
glenohumeral joint for recurrent subluxations.  

VA treatment records included an April 2001 record in which 
the veteran cited a number of orthopedic complaints, 
including his right shoulder.  He had pain including the 
right upper extremity and had difficulty working.  Upper 
extremity problems compromised everything but light work.  

An October 2002 VA examination reported the history of 
recurrent right shoulder dislocations since basic training in 
1970, with a reconstruction in 1971 and a fusion around 1990 
to prevent further dislocations.  He was unable to put his 
right hand behind his back or over his head.  He also had 
pain on the right side of his neck which radiates to the 
right fingers with some numbness of the right fingers.  
Physical examination revealed a long nontender scar over the 
superior aspect of the right shoulder, then down the 
deltopectoral groove anteriorly.  An orthopedic plate could 
be felt superiorly beneath the skin.  His active range of 
motion included complaints of pain at the extremes in all 
ranges of motion.  He had 20 degrees flexion and abduction 
and 0 degrees extension.  His shoulder has been fused in 10 
percent of internal rotation and does not rotate further.  
The muscles around the right shoulder were atrophied.  X-ray 
revealed fusion with lag screws across the glenohumeral 
joint.  The fusion appeared to be solid, with no evidence of 
motion around the screws.  He was diagnosed with status post 
fusion of the right shoulder.  

VA treatment records from 2002 primarily addressed other 
medical problems, but included records from December 2002 in 
which he reported for a visit with the orthopedics department 
after not being seen for about 2 years.  He complained that 
the skin over the plate in his right shoulder was getting 
thin and he was having skin breakdown and scabbing.  He had 
so much metal in his shoulder that it was hard to tell if he 
had a bony union.  There was effusion but since he was 
painless and the hardware wasn't broken or loose over that 
period of time, it was assumed he had a solid union.  It was 
felt he could be a candidate for surgical removal perhaps of 
some long screws.  The diagnosis was shoulder effusion, 
right, with plans to bring him back in two weeks for further 
evaluation and review of old records.  On follow-up later in 
the month, he was said to have essentially a nonfunctioning 
right upper extremity because he was unable to essentially 
place in its base.  He could use his right hand and elbow 
however.  Physical examination showed fairly prominent 
hardware, but no evidence of skin breakdown in the right 
upper extremity.  There was some atrophy in the deltoid 
region.  The diagnosis was status post right shoulder 
arthrodesis for recurrent instability.  

VA treatment records from 2003 primarily address other 
problems including surgery for his non-service-connected left 
shoulder.  A January 2003 pre-operative record noted that the 
veteran has a nonfunctional right shoulder, except he is able 
to use his hand and elbow.  

The veteran testified at a May 2003 RO hearing that he is 
unable to reach high with his right arm or get it behind his 
back.  He testified that he needed assistance with dressing 
due to his right arm problems.  He also testified that he was 
in alot of pain, generally at a level of 8 to 10.  

The report of a February 2004 VA orthopedic examination 
revealed complaints of constant pain in the right shoulder 
estimated to be of 7 or 8 out of a possible 10 in intensity.  
He stated that the pain traveled to the trapezius area to the 
neck and crossed over to the left side.  He also had neck 
pain due to degenerative disc disease of the cervical spine 
and was told the 4th and 5th cervical discs were degenerative.  
He took several medications including Motrin for his 
bilateral shoulder pain.  He had multiple joint pain, worse 
in the shoulders.  He said he could not use his right arm at 
all and reported difficulty doffing and donning a shirt.  

On physical examination he showed marked difficulty removing 
his shirt and jacket and needed help to pull the left arm out 
of his sleeve.  He had some difficulty buttoning and 
unbuttoning his shirt.  Active range of motion was 0 degrees 
in all planes.  His shoulder joint was markedly tender and 
his clavicle was prominent especially at the distal portion.  
He stated that the tenderness was at 5 or 6 but his demeanor 
suggested more discomfort.  There was no paraspinal 
tenderness of the neck and no tightness of the trapezius 
muscles noted.  His passive range of motion in shoulder 
abduction was 15 degrees with severe pain and he was not able 
to tolerate that range of motion.  His forward flexion was 15 
degrees and extension was 0 degrees (passive).  He was in 
moderate to severe discomfort throughout the exam.  For 
functional purposes the range of motion of his right elbow 
was normal, though he complained of pain in the arm area 
while doing the arm range of motion.  Supination and 
pronation were normal.  His grip strength was good on the 
right side.  He was independent in activities of daily living 
but had marked difficulty with shower activities and needed 
assistance, and also needed minimal assistance dressing with 
sleeves or putting on a jacket.  

He had severe limitations in ranges of motion even with 
complaints of pain at level 7 or 8 and further was limited 
during flare-ups.  Repetitive range of motion could not be 
tested due to severe pain.  He obviously was severely limited 
in his range of motion due to pain and it could not be stated 
with medical certainty how much greater the loss of motion 
would be as he does not have any active range of motion and 
passive range is limited by severe pain.  The examiner opined 
that he cannot work as an electrician secondary to his right 
shoulder.  Due to left shoulder problems too, he was viewed 
as unable to work anywhere.  The diagnosis was status post 
right shoulder fusion.  

The report of a February 2004 VA muscle and scars examination 
revealed the veteran's major complaint was that he cannot 
continue to perform his responsibilities as an electrician 
due to the frozen right shoulder of his dominant arm.  On 
examination, he was noted to carry the right arm in a neutral 
position and showed no movement of the right shoulder joint 
itself.  All movement of the right shoulder was accomplished 
through scapular action which was to be addressed in the 
orthopedic evaluation.  It was of note that there was some 
expected atrophy of the right deltoid as he had no movement 
itself and the active work of the deltoid was no longer 
needed.  Muscles of scapular action were normal in strength 
and activity.  There was no evidence of atrophy of biceps, 
triceps or pectoral muscles.  There was some tenderness to 
the right trapezius muscle both at the cervical level and at 
the superior aspect, however there was no evidence of atrophy 
or weakness.  There were two surgical scars, with one on the 
superior aspect of the shoulder 6 inches long and the other 
on the anterior aspect of the shoulder 5 inches long.  Both 
scars were hyper-pigmented, slightly raised and not affixed 
to underlying tissue with no chronic skin changes.  There was 
tenderness to the distal end of the anterior scar but no 
ulceration or breakdown.  The scars were about 0.25 inches 
wide.  The scars were not responsible for any loss of right 
shoulder motion as the shoulder was fused internally.  There 
was no sign of fixation to underlying tissues from scars.  
The impression was surgical scars, right shoulder with 
associated tenderness.  

The report of a February 2004 VA neurological examination 
again noted the history of fusion of the right shoulder with 
current complaints of pain in the shoulder that goes into the 
neck and causes severe headaches.  He described numbness that 
began about 4 years ago, starting in the 4th and 5th digits 
and working their way into his neck.  He complained of 
weakness in the entire arm which was there a long time.  He 
could button a few buttons that he could reach but the fusion 
severely limited what he could do with this arm.  On 
examination, he required assistance removing his shirt and 
dressing.  There were several scars noted over the right 
shoulder and prominent atrophy of the right supraspinatous.  
Due to the deformity of the shoulder, it was hard to tell if 
there was atrophy of the deltoid.  Palpation suggested normal 
bulk of all other muscles of the right upper extremity.  
There was limited motion of the shoulder due to fusion and 
poor muscle effort in the other right upper extremity groups 
due to pain in the right shoulder.  His reflexes were 2+ at 
the biceps, triceps and brachioradialis.  There was decreased 
pinprick sensation over the 4th and 5th digits of the right 
hand extending back up the ulnar aspect of the forearm, over 
the dorsum of the elbow and upper arm and into the back.  
Vibrations seemed diminished but it was more diminished or 
absent on the ulnar aspect of the wrist at the elbow.  

The assessment was shoulder fusion with prominent pain.  
There appeared to be damage to the suprascapular nerve with 
atrophy of the supraspinatus muscle.  The examiner could not 
determine if there were any other nerve involvements due to 
the limitations in this examination, but the motor function 
was normal in all radicular groups.  There was apparent 
sensory loss that could represent lower trunk loss at C8-T1 
but also extended into T2 and T3 or could represent ulnar and 
medial cutaneous nerve of the forearm with some more proximal 
peripheral cutaneous nerve.  Electromyography (EMG) was 
recommended for further assessment.  An addendum indicated 
that EMG showed denervation in the deltoid and supraspinatous 
muscles consistent with axillary and suprascapular nerve 
neuropathies.  The original EMG report was noted to 
erroneously report the shoulder examined as the left, when in 
fact it was the right shoulder.  There also appeared to be an 
ulnar neuropathy on that side as evidenced by findings.  This 
was at the wrist and not the shoulder.  The deltoid and 
suprascapular nerve neuropathies were likely related to his 
service-connected shoulder problem.  The distal ulnar nerve 
disease was not likely to have resulted from the shoulder 
injury or subsequent surgeries.  

VA treatment records from 2005 reveal that in January 2005, 
he complained of pain at the level of "10."  In March 2005, 
he complained of pain in both shoulders which started mid-
back and ran into both shoulders, suggestive of C-6 
radiculopathy.  His right shoulder fusion did not seem 
problematic.  Also in March 2005 he was said to be okay 
except for right shoulder pain that radiated into his 
fingers.  In April 2005 the pain located in the shoulders was 
rated as 10 and the doctors had nothing to offer at the time 
to treat this pain.  In May 2005, he complained of chronic 
shoulder pain and was referred to pain management; it was not 
made clear which shoulder was affected.  An examination of 
the right shoulder indicated that the anterior aspect of the 
surgical scar was well-healed.  The scar was flat and non 
adherent to tissue.  The tenderness was in the shoulder 
joint, particularly the acromioclavicular (AC) and also 
glenohumeral.  His range of motion was limited in all 
directions due to pain and he had a slight decrease of mass 
of the deltoid muscle.  There was no evidence of effusion.  
The impression was symptom of post partial shoulder 
arthroplasty with severe pain and decrease of function, 
evidence of degenerative joint disease (DJD) of the AC and 
glenohumeral joint.   

The report of a June 2005 VA neurological examination 
revealed that the examiner clarified the findings from the 
previous neurological examination from February 2004.  The 
examiner stated that there was no "function" of the 
shoulder as it has been immobilized by an orthopedic 
procedure.  There was clearly damage to the supracapsular 
nerve likely related to the shoulder injury which appears to 
be complete.  This nerve was neither part of the radicular 
nerve groups nor the related peripheral nerves but is a small 
branch of the upper radicular group.  The physical findings 
were described in the examiner's original note.  The examiner 
could not comment on physical findings such as range of 
motion as there was no mobility of the shoulder due to 
fixation.  There was clearly damage to the axillary nerve 
likely related to the shoulder injury which appeared to be 
complete.  The axillary nerve was neither part of the 
radicular nerve groups nor the rated peripheral nerves but 
was a branch of the middle ground of the brachial plexus 
which contains the fibers from all three radicular groups.  
Again physical findings such, range of motion could not be 
commented on, as there was no mobility of the shoulder due to 
fixation.  Regarding the other neurological findings, the 
examiner noted that the ulnar neuropathy was unrelated to the 
shoulder injury but may have been exacerbated due to fixation 
of the shoulder.  However, this was resorting to mere 
speculation.  Further, there did not appear to be any 
neurological deficit in any other nerves of the extremity 
that in any way related to the shoulder injury.  The veteran 
did have limitation in the use of the extremity that is due 
to pain about the shoulder and the lack of motion at the 
shoulder and other subjective deficits about the elbow or 
hand were viewed as unrelated to the shoulder injury.  Again 
it was speculated as possibly related to the shoulder 
fixation.  

The report of an August 2005 VA muscle/scar examination of 
the right shoulder revealed the veteran to have retired early 
from work as an electrician due to his inability to use his 
right shoulder to do his work.  Specifically, he was unable 
to use both hands for overhead activities and could not move 
the right shoulder above his head.  The detailed findings 
were reportedly in the February 2004 VA examination.  The 
veteran described his current pain as a 6/10 on average, and 
it was a throbbing pain.  He noticed that movement caused 
pain and numbness in his right arm and had been getting worse 
since his last VA examination of February 2004.  He 
experienced flare-ups of pain twice a week on average and 
rated the pain as 10/10, sharp, stabbing pains that lasted a 
couple hours during these flare-ups.  His pain was 
exacerbated by attempting to use his right arm, twisting the 
right shoulder in the wrong directions or laying on the 
shoulder.  He used pain pills and heating pads and rest to 
decrease the pain back down to a 6/10 level.  Flare-ups were 
associated with weakness of the right upper extremity, 
stiffness of the hand, fingers and swelling of the 
hand/shoulder.  He also indicated that during flare-up pain, 
he did not have endurance and feels fatigued/weak on his 
right hand.  He used no assistive devices, support or braces 
for his shoulder.  He was right handed.  

Functionally, he was independent in his activities of daily 
living and self-care.  He was able to walk without assistive 
devices. He was significantly restricted in any activity 
requiring use of his right shoulder such as bimanual or 
overhead activity.  He had no doctor-prescribed bed rest for 
his right shoulder however.  He did have some difficulty in 
buttoning his shirt but was able to don and doff his shirt 
without help, but with increased effort and time to complete 
the task.  

On physical examination, he was in pain and discomfort.  He 
walked into the examination room with his upper extremity 
dangling close to his body.  There was no right arm swing 
when he walked.  He had cervicothoracic curvature to the left 
and his right shoulder was slightly elevated in standing.  He 
had deformity noted at the right shoulder girdle with 2 
surgical scars measuring 8 inches and 7 inches across the 
upper portion of his shoulder in the figure of J.  The scars 
were flat and with minimal adherence to underlying tissue and 
nontender.  However, he reported dull numbness along the 
surface of the scar, but it was not inflamed.  There was no 
evidence of effusions.  There was a significant degree of 
atrophy of the deltoid muscles, more so in the posterior 
portion of the deltoid muscle.  Impairment of tone was also 
noted with hypertonus decrease in tone in this muscle group.  
A depression was also noted throughout the anterior portion 
of the deltoid muscle.  The examiner was unable to discern 
adherence of the deltoid scar.  The muscle tone and power of 
the deltoid was severely compromised.  The examiner noted 
volitional contraction of the anterior portion of the deltoid 
but not the posterior middle position of it.  The range of 
motion revealed the forward flexion, adduction, external and 
internal rotation all to be 0 degrees actively.  Passive 
motion revealed 15 degrees forward flexion and 12 degrees 
adduction.  The passive motion for forward flexion and 
adduction were the actual motion compensated by the scapular 
rotation rather than glenohumeral movement.  Repetitive 
movements were performed and failed to show any change in 
range.  Throughout the range of motion the veteran 
experienced pain and discomfort, and much more in passive 
motion.  For reference, he was able to do full range of 
motion of the right elbow without discomfort.    

The examiner opined that due to functional capacity, the 
veteran would be precluded from any activity requiring the 
use of the right shoulder and was unable to work as an 
electrician.  The impression was status post right shoulder 
arthroplasty with DJD of the acromioclavicular and 
glenohumeral joint on the right side and status post right 
shoulder fusion.  The examiner commented that during a flare-
up, increased pain in functional capacity and increased 
restriction of range could occur.  The degree of change 
cannot be stated with medical certainty without speculation.  

A July 2005 VA treatment record revealed that the veteran was 
evaluated for neck pain going down both shoulders and he was 
diagnosed with chronic cervical pain secondary to herniated 
nucleus pulposus of the C5-6.  





Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2006).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2006).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2006).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

Regarding the orthopedic manifestations, the veteran is in 
receipt of a 50 percent rating, which is the highest 
allowable rating for unfavorable ankylosis of scapulohumeral 
articulation of the major arm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  This is also the rating warranted for 
a fibrous union of the humerus of the arm.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5202.  The only way the veteran would 
be eligible for a higher rating under the applicable 
Diagnostic Codes for orthopedic manifestations of the right 
shoulder disability would be for the veteran to have nonunion 
of the humerus (false flail joint) which warrants a 60 
percent rating or a loss of humerus head (flail joint) under 
38 C.F.R. § 4.71a Diagnostic Code 5202.  The evidence as 
detailed above clearly does not show the veteran to have a 
nonunion or loss of the humerus head.  The orthopedic 
findings and X-ray results revealed the veteran's shoulder to 
be fused, which was the diagnosis made in the February 2004 
VA orthopedic examination.  The X-ray from an October 2002 VA 
examination revealed that the fusion of the glenohumeral 
joint appeared to be solid, with no evidence of motion around 
the screws.  In light of the evidence failing to show 
nonunion or loss of humerus head, a rating in excess of 50 
percent disabling is not warranted.  

As was noted in the Board's February 2005 remand order, 
separate ratings may be awarded for disability manifestations 
characterized by compensable symptomatology distinct and 
separate from that of other service-connected disabilities.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As 
there is evidence of skin involvement with a surgical scar, 
the Board must consider whether a separate rating for the 
surgical scar is warranted under the criteria governing skin 
disorders.  

During the pendency of this appeal, regulatory changes 
amended the VA Rating Schedule, 38 C.F.R. Part 4, including 
the rating criteria applicable to skin disorders.  The 
revised regulations became effective on August 30, 2002. See 
67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous 
changes made to 38 C.F.R. 
§ 4.118 under the rating criteria effective on August 30, 
2002 were diagnostic codes specific to acne (Diagnostic Code 
7828), disfigurement of the head, face or neck (Diagnostic 
Code 7800), disfigurement of areas other than the head, face, 
or neck (Diagnostic Codes 7801 and 7802), and scars that are 
unstable or painful, or otherwise limit motion (Diagnostic 
Codes 7803, 7804, and 7805).  These revised rating criteria 
are codified in 38 C.F.R. § 4.118 (2006).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior 
to August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.).  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2006).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).

The evidence does not reflect that the veteran's scar areas 
exceed six square inches (39 square centimeters).  Most 
recently, the scars were noted to be reported as 8 inches and 
7 inches in length in the August 2005 examination.  Their 
width as reported in a February 2004 examination was only 
0.25 inches.  Thus a compensable rating is not warranted 
under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  
Regarding whether the scarring was tender and painful, 
although the February 2004 VA scars/muscle examination 
suggested that there was some tenderness at the distal end of 
the anterior scar, by the time of the August 2005 VA 
scars/muscle examination, the scars were described as 
nontender.  There was some numbness reported along the 
surface of the scar, but it was not inflamed.  VA treatment 
records from May 2005 revealed the scar to be flat and 
nonadherent to tissue, with any tenderness reported to 
actually be in the AC joint, not the scar itself.  Thus the 
evidence suggests that a compensable rating for a tender and 
painful scar is not warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 in effect prior to and after August 30, 
2002.  Moreover, the evidence as detailed above does not 
reflect the scars to be superficial, poorly nourished, with 
repeated ulceration nor superficial and unstable.  To the 
contrary, the examinations revealed no evidence of 
ulceration, or skin breakdown.  Thus a compensable rating is 
not warranted under Diagnostic Codes Diagnostic Code 7803 in 
effect prior to and after August 30, 2002.  Finally, the 
evidence does not reflect that the scars cause limited 
motion, with the examiner in the February 2004 examination 
noting that the loss of motion in the shoulder was due to it 
being fused internally, not due to scars.  Thus a compensable 
rating for scars is not warranted under Diagnostic Code 7805.  

In sum, the evidence does not support a separate compensable 
rating for the veteran's surgical scars.  

Likewise the Board's March 2005 remand requested that 
evaluating the neurological manifestations separately be 
considered.  The VA examinations, particularly the 
neurological examination from June 2005, which clarified the 
findings from the February 2004 examination stated that there 
was damage to the supracapsular nerve likely related to the 
shoulder injury and that this nerve was neither part of the 
radicular nerve groups or the peripheral nerves, but was a 
small branch of the upper radicular group.  There was also 
clearly right shoulder-related damage to the axillary nerve 
group which was neither a part of the radicular nerve groups 
or the peripheral nerves, but was a branch of the middle 
ground of the brachial plexus which contained the fiber from 
all three radicular groups.  Thus the most appropriate 
criteria for evaluating these neurological manifestations are 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8510 or 8511 
(2006), for rating upper and middle radicular group 
neuropathy.  Under these criteria, a 20 percent rating is 
warranted when the incomplete paralysis is mild, 30 (minor) 
or 40 (major) percent when moderate, 40 (minor) or 50 (major) 
percent when severe, and 60 (minor) and 70 (major) percent 
when there is complete paralysis.

A review of the evidence reveals that the neurological 
manifestations, as detailed above result in what closely 
resembles a mild incomplete paralysis of the upper and middle 
radicular groups.  Generally, the symptoms are shown to be 
manifested as sensations of numbness affecting the right 
upper extremity as complained of in the repeated VA 
examinations from 2002 through 2005.  EMG findings were noted 
in February 2004 to confirm the presence of right shoulder-
related damage to the axillary nerve and suprascapular nerves 
with some decreased sensation, which as described above 
affect the radicular nerves.  Thus the findings from the VA 
records and the most recent examinations are consistent with 
a mild neuropathy of the upper radicular group.  Thus a 
separate 20 percent rating is warranted for his neurological 
manifestations as per Esteban, supra.  However there is no 
evidence of a moderate neuropathy, his reflexive findings on 
the February 2004 examination were normal.  Although his 
right arm was described as nonfunctional in the June 2005 
neurological examination, this was attributed to orthopedic 
problems rather than neurological function.  Furthermore, 
while there was right arm weakness shown, this manifestation 
is to be considered in the separate evaluation for muscle 
injury and an attempt to do so under neurological 
manifestations would constitute pyramiding.   

Likewise the evidence reflects that muscle injury residuals 
shown should also be considered.  Under the current version 
of the rating criteria, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  38 C.F.R. 
§ 4.56 (2006).

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or the explosive 
effect of a high-velocity missile, or shattering bone 
fracture, with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  The history and complaints are similar to the 
criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile. 
X-ray films may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of the missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles are in the wounded area.  The muscles do not swell 
and harden normally in contraction. Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  38 C.F.R. 
§ 4.56(d)(4) (2006).

A moderately severe disability of the muscles is a through- 
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring.  Service department records or other 
evidence show hospitalization for a prolonged period of 
treatment for the wound.  Consistent with this level of 
disability is a record of consistent complaint of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements.  At 
this level of disability, objective findings indicate a track 
of missile through one or more muscle groups and, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side.  38 
C.F.R. 
§ 4.56(d)(3).

A moderate disability of the muscles is defined as a through- 
and-through or deep-penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, i.e. loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  At this level of 
disability, objective findings indicate a short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

In this case, the Board notes that there is no muscle injury 
due to a through and through injury or an open comminuted 
fracture.  Rather, the evidence shows that the veteran has 
muscle atrophy affecting the deltoid muscle due to disuse of 
the right shoulder after the fixation surgery was performed.  

Under the current criteria for 38 C.F.R. § 4.73, Diagnostic 
Code 5301 pertains to Muscle Group I. 38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2006).  Muscle Group I functions in the 
upward rotation of scapula: elevation of arm above shoulder 
level. It includes the extrinsic muscles of the shoulder 
girdle: (1) trapezius; (2) levator scapulae; and (3) serratus 
magnus.  A slight injury will be evaluated as noncompensable.  
A moderate injury with be rated as 10 percent disabling for 
either the major or minor arm.  A moderately severe injury 
will be rated as 30 percent disabling if involving the 
dominant upper extremity.  A severe injury will be rated as 
40 percent disabling if involving the dominant upper 
extremity.  38 C.F.R. 
§ 4.73, Diagnostic Code 5301 (2006).

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2006).

A review of the evidence reflects that the veteran's muscle 
wasting of the deltoid region due to his right shoulder 
disorder more closely resembles the criteria for a moderate 
muscle disability.  The findings from the most recent VA 
examinations of 2004 and 2005 as well as the VA treatment 
records throughout this appeal reflect that the veteran has a 
muscle atrophy with resultant loss of strength that more 
closely resembles one or more of the cardinal signs and 
symptoms of muscle disability, i.e. loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, which is 
contemplated as a moderate muscle disability.  The evidence 
does not reflect evidence of a through and through wound, 
with debridement, prolonged infection, or sloughing of soft 
parts and intermuscular scarring, thus the criteria for a 
moderately severe disability is not met.

Summary

In sum, the Board finds that the evidence reflects that the 
veteran's right shoulder disability remains 50 percent 
disabling for orthopedic manifestations, but also warrants a 
separate 20 percent rating for neurological manifestations 
and a separate 10 percent rating for muscle injury 
manifestations.  The combined disability rating for all three 
disorders is shown to be 60 percent under the Combined 
Ratings Table, 38 C.F.R. § 4.25 (2006).  

VA regulations provide, however, that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed. 38 C.F.R. § 4.68 (2006).  The regulations cite as 
an example that combined evaluations for disabilities below 
the knee shall not exceed the 40 percent evaluation under 
Diagnostic Code 5165.  The 40 percent rating may be further 
combined with rating for disabilities above the knee but not 
to exceed the above-the-knee amputation elective level. Id. 

In this case, the combined rating of 60 percent does not 
exceed the amputation of an upper extremity either above or 
below the insertion of the deltoid, which are evaluated as 90 
percent and 80 percent disabling respectively for the major 
arm.  38 C.F.R. § 4.71a, Diagnostic Codes 5121, 5122 (2006).  
The Board notes that the evidence has repeatedly shown the 
veteran has essentially no use of this arm due to his right 
shoulder problems.  

The Board has also reviewed the record under the provisions 
of 38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected right 
shoulder disability markedly interferes with employment.  
Although VA examiners have stated that the veteran is 
currently unemployable, they have said this is due in part to 
a nonservice-connected left shoulder disorder.  He also has 
numerous other medical problems that affect his 
employability.  There is no evidence that the veteran has 
been hospitalized or has required frequent treatment due to 
the service-connected right shoulder disability.  


ORDER

Entitlement to a rating in excess of 50 percent disabling for 
a right shoulder disorder is denied. 

Entitlement to a separate 20 percent rating for right 
radicular neuropathy is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating for right deltoid 
muscle atrophy is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


